DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           JUAN FULANOS Nos. 1-40 and JUANA FULANO,
                         Appellants,

                                    v.

FANJUL CORPORATION, BIESTERFELD INTERNATIONAL GMBH, and
                 BIESTERFELD U.S., INC.,
                        Appellees.

                              No. 4D18-2913

                              [June 27, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
2018CA000694XXXXMB.

   Robert T. Vance, Jr. of the Law Offices of Robert T. Vance, Jr.,
Philadelphia, PA, for appellants.

  Frederick W. Reif and Anthony P. Strasius of Wilson, Elser, Moskowitz,
Edelman & Dicker, LLP, Miami, for appellee Biesterfeld U.S., Inc.

PER CURIAM.

  Affirmed.

WARNER and CIKLIN, JJ., and SINGHAL, RAAJ, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.